           Case 2:19-cv-00204-TOR                   ECF No. 83       filed 12/23/20        PageID.1079 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


        DANIELLE TEUSCHER, an individual, et al.,                    )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.     2:19-CV-0204-TOR
                                                                     )
 CCB-NWC LLC, a California limited liability company,                )
           d/b/a, NW CRYOBANK,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              This action is DISMISSED with prejudice and without an award of costs or fees to any Party.




This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the Parties’ Joint Motion
      for Entry of an Order of Dismissal with Prejudice (ECF No. 81).


Date:      December 23, 2020                                               CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
